Citation Nr: 9909583	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-04 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for amebic dysentery.  

2.  Entitlement to service connection for a heart disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a January 1993 rating decision of the 
RO.  

In July 1996, the Board remanded this case for additional 
development of the record.  

The Board also notes that, in the July 1996 remand, it was 
pointed out that the veteran, during the course of his 
appeal, had raised additional matters, including that of 
service connection for a loss of sphincter control, claimed 
as secondary to amebic dysentery.  As this matter had not 
been developed for appellate review, it was referred to the 
RO for appropriate action.  Based on the evidence of record 
to date, the RO has not yet initiated any action and the 
matter is referred once again for appropriate development.  



FINDINGS OF FACT

The veteran's currently demonstrated hypertension and 
coronary artery disease are not shown to have had their 
clinical onset in service or for many years following his 
period of service during World War II.  


CONCLUSION OF LAW

The veteran's heart disability manifested by hypertension and 
coronary artery disease are not due to disease or injury 
which was incurred in or aggravated by service; nor may 
either be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303, 3.307, 3.309 (1998).  

(The issue of service connection for amebic dysentery is the 
subject of the Remand portion of this document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding this claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski,  1 Vet. App. 
49 (1990).

The veteran contends that he suffers from a heart condition 
which developed during service.  A careful review of the 
veteran's service medical records shows that, at separation, 
the veteran was noted to have had a history of heart trouble 
in October 1945 with a diagnosis of "heart consciousness."  
However, an initial VA medical report dated in September 1947 
was negative for pertinent complaints or findings referable 
to a heart disorder.  Recently received records include a 
medical statement showing that the veteran had 
arteriosclerotic heart disease status 10 years post saphenous 
vein bypass graft to the circumflex artery.  

Subsequent to the Board's remand in July 1996, the veteran 
was afforded a VA examination for diseases of the heart.  The 
examination, conducted in December 1996, was deemed 
inadequate by the RO for failure on the part of the examining 
physician to review the veteran's claims folder prior to the 
examination and to express an opinion as to the etiology of 
any currently demonstrated heart disorder.  The diagnoses 
reported were those of hypertension; coronary artery disease, 
status post coronary artery bypass graft - single vessel; and 
stable angina, infrequent.  

As a result, in January 1998, the examining physician who 
performed the original examination prepared a statement 
clarifying her opinions.  At this time, it was specifically 
noted that a review of the veteran's claims folder had been 
accomplished.  The examining physician further reported that 
there was "no evidence presented that there was any cardiac 
disease or any thing that occurred in the service that would 
result in coronary artery disease in this patient" and that 
"[i]n summary, the coronary disease [was] the usual 
athrosclerotic (sic) disease associated with lipid 
abnormalities."  

Although the veteran asserts that his current heart 
disability is attributable to his manifestations exhibited 
during his period of active service, he, as a lay person, is 
not competent to offer an opinion as to such questions of 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).

Based on its review of the record, the Board finds that the 
veteran's heart disease manifested by hypertension and 
coronary artery disease with related angina was not present 
in service or for many years thereafter.  Given the recent VA 
medical opinion, the Board finds no basis for relating the 
onset of the demonstrated cardiovascular disability to 
service.  Hence, the preponderance of the evidence is against 
the veteran's claim of service connection for a heart 
disorder.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a heart disorder is denied.  



REMAND

As noted hereinabove, the Board remanded this matter for 
additional development of the record in July 1996.  At that 
time, the RO was directed to schedule the veteran for a VA 
examination in order to ascertain the current nature and 
likely etiology of any demonstrated gastrointestinal 
disorder.  All indicated testing in this regard was to be 
accomplished and the claims folder was to be made available 
to the examiner for review prior to the examination.  Based 
on his/her review of the case, it was requested that the 
examiner express an opinion as to the medical probability 
that any current gastrointestinal disorder was due to a 
disease or injury in service, as claimed by the veteran.  A 
detailed explanation of any findings was also to be provided. 

Subsequent to the Remand, the veteran was afforded two VA 
examinations of the intestine.  The initial examination 
conducted in December 1996 was deemed inadequate by the RO 
for several reasons, including the failure on the part of the 
examining physician to note that a review of the veteran's 
claims file had been accomplished prior to the examination 
and to express an opinion as to the etiology of any current 
gastrointestinal disorder.  Although the second examination, 
which was conducted in January 1998, remedied some of the 
RO's concerns, the examining physician once again failed to 
express an opinion as to the medical probability that any 
current gastrointestinal disability was due to a disease or 
injury incurred in service.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans' Appeals 
(Court).  The Court has stated that compliance by the Board 
or the RO is neither optional nor discretionary.  Where 
compliance with the remand orders of the Board or the Court 
has not been achieved, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, the veteran should be afforded 
another examination in order to ascertain the current nature 
and likely etiology of any demonstrated gastrointestinal 
disorder.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The veteran should be afforded a 
special VA examination in order to 
ascertain the current nature and likely 
etiology of the claimed gastrointestinal 
disorder.  All indicated testing in this 
regard should be accomplished.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Based on his/her review of 
the case, it is requested that the 
examiner express an opinion as to the 
medical probability that any current 
gastrointestinal disability is due to 
disease or injury incurred in service, as 
claimed by the veteran.  The examiner 
should explain in detail the basis for 
his/her findings.  

2.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


